     Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


URETEKNOLOGIA DE MEXICO S.A.           §
DE C.V., et al.,                       §
                                       §
      Plaintiffs,                      §
                                       §
v.                                     §      CIVIL ACTION NO. H-16-2762
                                       §
URETEK (USA), Inc., et al.,            §
                                       §
      Defendants.                      §

                             MEMORANDUM OPINION

      Pending before the court is Defendant Uretek (USA), Inc.’s

(“Uretek”) Motion for Judgment as a Matter of Law (Doc. 135), the

response and reply thereto.        For the reasons discussed below, the

motion is DENIED.

      On January 17, 2020, the court granted in part and denied in

part Uretek’s Motion for Judgment as a Matter of Law.1               The court

found     that   Plaintiff   Urelift’s     lost   profit   damages   were    too

speculative as a matter of law but found that UdeM’s liquidated

damages jury award was supported by the evidence.

      Uretek now moves for reconsideration of the court’s entry of

judgment on UdeM’s liquidated damages award based on a recent Texas

Supreme Court case, Atrium Medical Center, LP v. Houston Red C LLC,

595 S.W.3d 188 (Tex. 2020).

      In Atrium, a hospital linen contract imposed a “cancellation

fee” of forty-percent of the contract’s value or the current


      1
             See Doc. 127, Mem. Op. Dated Jan. 17, 2020.
      Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 2 of 6



invoice amount, whichever was greater, multiplied by the number of

weeks remaining in the contract if the contract was breached.

Atrium, 595 S.W.3d at 191.            The contracting parties expressly

agreed that this cancellation charge was not punitive but was a

reimbursement for “related investments to service the customer.”

Id.     The hospital later terminated the contract due to financial

distress.        Id. at 190.

       After a bench trial, the court found that the liquidated

damages provision was not a penalty and calculated damages by

multiplying the last invoice amount by the remaining weeks in the

contract. Atrium, 595 S.W.3d at 191. The breaching party objected

on the grounds that the forty-percent liquidated damages provision

was an unenforceable penalty.                 The court of appeals affirmed,

relying     on    the   trial   court’s   finding     that,   at   the    time   of

contracting, actual damages would have been “very difficult, if not

impossible to determine” and that the forty-percent amount was a

“reasonable forecast” of the harm resulting from cancellation of

the contract.        Id. at 192.

       The Texas Supreme Court first acknowledged that the freedom to

contract is retrained by the “universal rule” that damages for

breach of contract must be limited to “just compensation for the

loss or damage actually sustained.”                Atrium, 595 S.W.3d at 192

(citing Stewart v. Basey, 245 S.W.2d             484, 486 (1952)).       A damages

provision that violated the rule of just compensation acted as a


                                          2
      Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 3 of 6



penalty and was unenforceable.           Id.     In Phillips v. Phillips, 820

S.W.2d 785, 788 (Tex. 1991), the court found that liquidated

damages provisions were enforceable when “(1) the harm caused by

the breach is incapable or difficult of estimation, and (2) the

amount of liquidated damages called for is a reasonable forecast of

just compensation.” Id. (citing Phillips, 820 S.W.2d at 486)

(internal quotations omitted).           In addition to the two Phillips

factors, courts must also consider whether the actual damages

incurred were much less than the liquidated damages imposed,

measured at the time of the breach.            Id. at 193.    An “unacceptable

disparity”     between    the   actual    damages    and   liquidated   damages

rendered the liquidated damages provision unenforceable.                Id.   The

burden of proof on this factor was on the breaching party.                    Id.

The court counseled that the determination of whether a liquidated

damages provision was a penalty was a legal question but the answer

to that question may depend on the underlying facts.              Id. at 195.

       Based on the testimony concerning why the forty-percent figure

had     been   agreed    upon    and     other     evidence   supporting      the

reasonableness of the forty-percent figure, the Atrium court found

that there was adequate factual support to conclude that the

liquidated damages provision met the Phillips factors and that the

breaching party failed to demonstrate an “unbridgeable discrepancy”

between the amount of the actual and liquidated damages, measured

at the time of the breach.         Id. at 198.


                                         3
      Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 4 of 6



       In the pending motion, Uretek complains that the fifty percent

liquidated damages provision is unenforceable because there is no

evidence supporting UdeM’s claim for liquidated damages. The court

agrees that the only evidence in the trial record concerning

liquidated damages was UdeM’s expert’s testimony applying a fifty-

percent “markup” to the allegedly competing invoices to come to his

damage calculation for liquidated damages.2

       But     Uretek    has   waived   the   right    to   complain    about   the

sufficiency of the evidence based on its failure to raise this

issue at the close of UdeM’s evidence.              Pursuant to Federal Rule of

Civil       Procedure    (“Rule”)   50(a),      a   party   may    challenge    the

sufficiency of the evidence on any claim “after the nonmovant has

been fully heard on an issue during a jury trial.”                     See Fed. R.

Civ. P. 50(a).          The rule requires that the motion be made “at any

time before the case is submitted to the jury.”                   See Fed. R. Civ.

P. 50(a)(2).       Issues not raised in a Rule 50(a) motion are waived

for future motions in the district court.              See Flowers v. S. Reg’l

Physician Servs. Inc., 247 F.3d 229, 238 (5th Cir. 2001).

       Relevant to the present motion, Uretek moved for judgment as

a matter of law on UdeM’s liquidated damages claim on grounds that:

(1)        there was no evidence that Uretek competed in Mexico; (2)

there was no evidence that Uretek sold the patented Uretek product

to SPI in violation of the contract; and (3) liquidated damages are


       2
               See Doc. 116, Trial Tr. p. 80.

                                         4
   Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 5 of 6



not appropriate when actual damages can be calculated. Defendant’s

counsel stated:

       And, secondly, if the Court thinks this [SPI sales into
       Mexico] applies, it is now [a] penalty because the cases
       are very clear, you only apply a liquidated damage clause
       when you can’t calculate your damages. We heard this for
       today, they can calculate damages. . . . [N]o liquidated
       damage clause could apply. And this one doesn’t apply
       because they got to first prove that our company sold
       products into Mexico. And they did not.3

       Clearly, Uretek’s motion was based on the alleged factual

insufficiency of the evidence that Uretek competed in Mexico in

violation of the contract.           And, although defense counsel used the

word       “penalty,”   in    connection       with    his   legal    argument      that

liquidated damages should not be submitted to the jury if actual

damages could be calculated, there was no suggestion anywhere in

the record that the liquidated damages provision was unenforceable

based on a lack of proof under the Phillips factors.

       In further support of its conclusion that this issue was

waived, the court need only look to the Joint Pretrial Order.                       “It

is a well-settled rule that a joint pretrial order signed by both

parties      supersedes      all   pleadings     and     governs     the   issues    and

evidence to be presented at trial.”                   Kona Tech. Corp. v. S. Pac.

Transp. Co., 225 F.3d 595, 604 (5th Cir. 2000)(quoting McGehee v.

Certainteed Corp., 101 F.2d 1078, 1080 (5th Cir. 1996)). If a claim

or issue is omitted from the pretrial order, it is waived.                       Allen



       3
               See Doc. 117, Trial Tr. p. 47.

                                           5
      Case 4:16-cv-02762 Document 147 Filed on 04/27/20 in TXSD Page 6 of 6



v. Radio One of Texas II, L.L.C., 515 F. App’x 295, 303 (5th Cir.

2013)(unpublished) (citing Elvis Presley Enters., Inc. v. Capece,

141 F.3d 188, 206 (5th Cir. 1998).

       Whether the liquidated damages provision was an unenforceable

penalty was not raised in the Joint Pretrial Order.                   Uretek’s

defense to UdeM’s claims on breach of the non-compete provision was

that it was SPI and not Uretek who was competing with UdeM and that

Urelift, as the assignee to the UdeM contract, did not consent in

writing to the amendments in the Sublicense Agreement.4               The only

statement in the Joint Pretrial Order specifically referencing

liquidated       damages   stated,      “Plaintiffs’   damage    claims      show

liquidated damages cannot be awarded.”5          There was no reference in

either the Contested Fact Section or the Contested Propositions of

Law    Section     to   the   present     contention   that     imposition    of

liquidated damages would be an unenforceable penalty.6

       Defendant’s Motion to Alter or Amend Judgment (Doc. 135) is

DENIED.

       SIGNED this 27th day of April, 2020.




       4
             See Doc. 109, Joint Pretrial Order, Defs.’ Contentions p. 8.
       5
             See id.
       6
             See id. pp. 12-19.

                                         6
